EDWARD S. SMITH, Circuit Judge.
In the proceedings before the United States Court of International Trade, the issue was whether imported books of crossword puzzles, word games, and search-a-word puzzles were properly classified as “puzzles” under item 735.20 of the Tariff Schedules of the United States (TSUS), or as “books not specially provided for” under item 270.25, TSU.S. The trial court held that “books of printed word puzzles are properly classified under item 270.25, TSUS [books not specially provided for].”
On the basis of the opinion of the trial court, RBW, Inc. v. United States, 632 F.Supp. 13 (Ct. Int’l Trade 1986), the judgment below is affirmed.
AFFIRMED.